In an action for a declaratory judgment to declare a certain fair trade agreement promulgated by the defendant to be ineffective, invalid and abandoned, plaintiff appeals from an order dismissing his complaint upon the ground that the complaint does not state facts sufficient to constitute a cause of action, and from the judgment of dismissal entered pursuant to such order. Order and judgment unanimously affirmed, with ten dollars costs and disbursements. (James v. Alderton Bock Yards, 256 N. Y. 298; Ferran v. Woodside Wine & Liquor Store, Inc., 256 App. Div. 1103.) Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ. [175 Mise. 314.]